Citation Nr: 0204072	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  95-24 205	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
November 1956.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision, in which the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA) denied 
service connection for schizophrenia.

After reviewing the claim's folder, the Board, in March 1998, 
remanded the claim for the purpose of obtaining additional 
information.  The claim has since been returned to the Board 
for review.


FINDINGS OF FACT

1.  The veteran is not shown to have manifested an acquired 
psychiatric disorder during service and a psychosis is not 
shown to have been present until many years after his release 
from service.

2.  Medical evidence etiologically linking a current 
psychiatric disorder to the veteran's military service or any 
incident therein has not been presented.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's military service, and a psychosis 
may not be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served from 1954 to 1956.  Near the end of his 
enlistment in 1956, he underwent a discharge physical.  The 
physical examination was accomplished in October 1956.  The 
veteran was deemed normal for any psychiatric problems, 
conditions, disease, and/or disabilities.  The examiner 
reported that there was nothing in the veteran's service 
medical record that was clinically significant; i.e., he was 
not suffering from a psychiatric condition, disease, or 
disability.  

The record reflects that the veteran applied for vocational 
benefits in 1959.  He did not allege that he was suffering 
from any psychiatric condition related to his military 
service.  Nearly twenty-five years later, the veteran 
submitted a claim for compensation benefits.  In June 1994, 
the veteran claimed that he was suffering from an unnamed 
nervous condition and requested compensation benefits for 
that condition.

As a result of the veteran's claim, the RO attempted to 
obtain from the National Personnel Records Center (NPRC) the 
veteran's service medical records.  The NPRC notified the RO 
that the veteran's records perished or were lost as a result 
of the fire at the NPRC in 1973.  The veteran was asked to 
annotate when he was treated for a mental illness while in 
service.  The veteran reported that he received treatment in 
1956 and 1957, after his discharge from service.  He also 
said that he was treated for psychiatric problems at Fort 
Eustis, Virginia, from 1987 to 1994, and at a hospital in 
Ponce, the Commonwealth of Puerto Rico, from 1991 to 1994.  

VA medical records include a consultation sheet dated in 
October 1990 which contains a provisional diagnosis of 
schizophrenia.  The veteran was referred to a mental health 
professional who noted that the veteran reported a history of 
schizophrenia without treatment since at least 1969.  The 
physician elicited no evidence of hallucinations or 
delusions.  The assessment was rule out bipolar disorder, 
depressed phase.  In July 1991, a diagnosis of adjustment 
disorder with anxiety was given.  

The veteran underwent a psychiatric examination in 
conjunction with his VA claim in July 1994.  Prior to the 
exam, the examiner searched for additional medical records at 
the VA because she did not have access to the veteran's 
claims folder.  She noted that while the veteran claimed that 
he had been receiving treatment for a psychiatric condition 
for a number of years, she could not confirm said treatment.  
Upon completion of the examination, the veteran was diagnosed 
as suffering from a mild anxiety disorder, not otherwise 
specified.  The examiner did not diagnose the veteran as 
having schizophrenia.  

The veteran was accorded another VA psychiatric examination 
for disability evaluation purposes in March 1995.  The 
examiner noted that the claims folder was not available.  
Objective findings included the following:

He has a blunted affect, looked distant, 
not spontaneous, quite suspicious.  His 
affect is considered inappropriate, blunt 
and inappropriate.  His responses are 
vague, superficial and monotonous and 
might be considered irrelevant.  There is 
history of referential persecutory 
ideations, not overtly delusional at the 
time of examination, but it is suspected 
that this patient might hallucinate in 
the auditory field, not the case at this 
time.  He is superficially oriented.  
Memory is poor.  He is strongly dependent 
on his wife and projects a very dependent 
structure.  No suicidal rumination 
detected.  Not a risk as the present 
time.  Concentration is diminished.  
Judgment is poor.

Schizophrenia, residual type, was diagnosed.  The examiner 
did not etiologically link the veteran's mental disability 
with his military service.  Moreover, the doctor did not 
hypothesize that the veteran's mental condition began while 
he was in the military.

In a rating decision dated in April 1995, the RO noted that 
the veteran had submitted sworn statements from several 
individuals who stated that they had witnessed symptoms of a 
psychiatric condition in the veteran after his military 
service.  The veteran had also submitted a medical 
certificate dated in August 1994 from Dr. G. Oliver who 
stated that he saw the veteran in November 1956 and November 
1957; however no treatment records were furnished.  A 
statement from Dr. R. Marin certified treatment from October 
1987 to July 1994.  VA outpatient treatment records reflect 
that when the veteran was seen in October 1990 he alleged a 
history of psychiatric episodes since at least 1969.  Service 
connection for a psychiatric disability was denied, but the 
veteran was found to be permanently and totally disabled for 
pension purposes.  He was notified of the grant of pension 
benefits effective as of July 1994.

In May 1996, the veteran was accorded another VA psychiatric 
examination for disability evaluation purposes.  The 
examination was accomplished by the same doctor who had seen 
the veteran in July 1994.  The psychiatrist requested that a 
social and industrial field survey be accomplished prior to 
psychiatric examination and this was accomplished in June 
1996.  In July 1996, the psychiatrist examined the veteran.  
The examiner wrote that the social and industrial field 
survey reflects that there were contradictions in terms of 
veteran's behavior as declared by the veteran and his wife 
and the behavior described by the veteran's neighbors.  The 
physician reported the following:

First of all let us say that it is our 
impression that there are a lot of 
voluntary components in this veteran's 
behavior.  When he came into our office 
he remained standing up, alleging that he 
simply could not sit down because he was 
too anxious.  He then began to make a 
list of symptoms as if he had learned 
them by memory, including anxiety, 
continuous restlessness, inability to 
sleep.  He refers hearing voices calling 
his name, then he said that [he] hears 
the voice of his grandfather asking for 
help in the farm. . . . after some time 
in our office this veteran calm[ed] down 
and he then started to give very adequate 
answers to all our questions.  He spoke 
about the fact that he was taken to see 
private doctors after he returned from 
military service because he was 
emotionally affected. . . .  Now he 
refers that his family lives only on food 
coupons and apparently also on VA 
pension.

	. . . It is our impression that he 
is very well aware of the interview 
situation and that there are voluntary 
components in his behavior.  Initially 
quite exaggerated and afterwards being 
able to respond very adequately to all 
our questions.  His responses are 
relevant that were already mentioned.  We 
seriously doubt that this veteran is 
truly hallucinating and in fact he was 
not hallucinating during the course of 
the interview.  He makes mention of 
referential thinking but he is not 
considered overtly delusional.  The 
affect is rather inadequate.  The mood 
appeared to be anxious.  He was oriented 
in person, place, and partially in time.  
Memory is collectedly impaired for 
certain things.  The intellectual 
functioning of this man is average.  
Judgment is fair.  Insight is poor.

The diagnoses assigned were schizophrenia, by record only, 
and dependent personality.

In March 1998, the Board concluded that additional 
development of the veteran's case was required.  The Board 
instructed the RO to attempt to obtain records from doctors 
who had reportedly treated the veteran shortly after he was 
discharged from the military and to arrange for another 
examination to determine the correct psychiatric diagnosis 
and probable date of onset of any acquired psychiatric 
disorder which was found to be present.  Additionally, the RO 
was tasked to obtain any other records pertinent to the 
veteran's claim.

The veteran was hospitalized at a VA facility for observation 
and evaluation in September 1999 and he was examined by a 
board of two psychiatrists in October 1999.  The 
psychiatrists were able to review the veteran's claims folder 
and medical records.  After speaking with the veteran, the 
examiners reported:

He is well aware of the interview 
situation and in full contact with 
reality.  Answers are relevant and 
coherent.  The veteran shows some degree 
of referential thinking, but he is not 
actively delusional, or hallucinating.  
He is not suicidal nor homicidal.  He 
refers to be hypoactive and isolated at 
home.  He refers having no problems 
within his family or with others, because 
he is mostly on his own.  The affect that 
he displays is constricted.  The mood is 
somewhat hypoactive.  He is oriented in 
person, place and time.  Memory and 
intellectual functioning are both 
adequate.  Judgment is preserved.  
Insight is very poor.

....

Before we render a final diagnosis, it is 
worthwhile to mention that in the 
evidence examined we cannot sustain a 
diagnosis of schizophrenia in this 
veteran in 1956.  The symptoms that are 
described by the physicians, or in the 
certificates that the veteran has 
submitted as certificates from the 
doctors who treated him, (who were not 
psychiatrists), do not fulfill such 
diagnosis.  Therefore, no specific date 
of onset can be established, because when 
this veteran was initially evaluated and 
seen through the VA, the diagnosis was 
not of schizophrenia, but of anxiety 
disorder and at the Psychiatric Service, 
he was described with symptoms of anxiety 
and depression, and it was not until 
later that the diagnosis of schizophrenia 
was made.  It is also our impression that 
we are dealing with a dependent 
personality who has shown these features 
throughout the years and also in his 
repeated claims of how disabled and how 
incapable he is of doing anything. . . . 

The Axis I diagnosis was schizophrenic disorder, by history 
and record, with some depression; and the Axis II diagnosis 
was dependent personality disorder.

Letters were sent to doctors that the veteran claimed treated 
him after he left the Army in 1956.  Treatment records from 
those physicians were not forthcoming.

In a Supplemental Statement of the Case issued in November 
2001, the RO stated that records in this case had been 
tampered with and/or fabricated, identifying various 
documents which had been altered.  It was reported that one 
of the doctors who had provided information in support of the 
veteran's claim admitted that he did not recall the dates of 
treatment and had provided such information at the suggestion 
of the veteran.

With respect to a claim for service connection, VA has 
responsibilities to the claimant.  These responsibilities may 
include, as appropriate:  furnishing appropriate claims forms 
and instructions, reviewing the application for benefits for 
completeness, and, if additional information is needed from 
the claimant, notifying the claimant of the information 
required to complete the application (38 U.S.C.A. § 5102 
(West Supp. 2001)); on receipt of a substantially complete 
application, telling the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence VA 
will attempt to obtain on behalf of the claimant (38 U.S.C.A. 
§ 5103 (West Supp. 2001)); if a reasonable possibility exists 
that assistance would aid in substantiating the claim, making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes VA to obtain, 
and telling the claimant if VA is unable to obtain the 
records (38 U.S.C.A. § 5103A(b) (West Supp. 2001).  
Additionally, in cases of disability compensation, VA is 
responsible for obtaining service medical records and other 
relevant records pertaining to active military service that 
are held by a governmental entity, obtaining VA medical 
treatment or examination reports if the claimant provides 
sufficient information to locate the records, and obtaining 
any other relevant Federal records that the claimant 
adequately identifies and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103A(c) (West Supp. 2001)); and providing a 
medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim (38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001)). 

In this case, there is no issue as to substantial 
completeness of the application or of notice of evidence 
necessary to complete the application.  As a preliminary 
matter, the Board notes that, except for a separation 
examination report, the veteran's service medical records are 
apparently not available and may have been destroyed in the 
1973 fire at the NPRC.  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the service 
medical records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The 
Board is also under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
A review of the claims file shows that the RO requested the 
NPRC to obtain the veteran's service medical records.  In 
response, the NPRC reported that the veteran's service 
medical records could not be found and that they were 
probably destroyed in the 1973 fire.  The NPRC then searched 
their available records and reported that none of the 
veteran's service medical records were of record/available.  
The RO also contacted the veteran and requested that he 
provide any service medical records, post-service medical 
records, or other information that may be helpful to his 
claim.  

Finally, with regard to the veteran's missing service medical 
records, the Board notes that the veteran has not asserted 
that he was ever treated for, or was diagnosed with, a 
nervous condition during his service.  Therefore, the Board 
finds that the RO has satisfied its duty to assist as to 
these records.

Additionally, the veteran was asked the names and addresses 
of various treating physicians who have seen him since 1956.  
Inquiries were sent to those physicians and any responses 
received have been included in the claims folder.  The Board 
concludes that the veteran's available medical treatment 
records have been obtained.  As such, VA has not been given 
notice of relevant available medical or other evidence that 
might be attained by the VA for the processing of this claim.  
Hence, VA has no further duty to assist the veteran in the 
development of facts pertinent to this claim, and the Board 
may decide the claim based on the evidence before it.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  The nexus between service and the 
current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease.  See Brewer v. 
West, 11 Vet. App. 228, 231 (1998).

As to the merits of the veteran's claim, the Board must 
assess the probative weight of the evidence in rendering a 
decision including analysis of the credibility and probative 
value of the evidence, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The available service medical records consist of the report 
of examination prior to the veteran's discharge from service 
in 1956 and do not indicate that the veteran had received 
treatment for a mental condition while he was in service.  
Moreover, the discharge examination was negative for any 
psychiatric abnormality.

Although the veteran has averred that he was treated for 
psychiatric symptoms shortly after his release from service, 
requests to the doctors identified by the veteran have 
resulted in no contemporaneous documentation confirming such 
treatment.  The evidence includes a statement that was 
written by a Dr. G. Oliver, in August 1994, in which Dr. 
Oliver indicated that he treated the veteran in November 1956 
and November 1957 for "bodily pains, nervousness, insomnia, 
and schizophrenia".  Dr. Oliver's statement corresponds to 
lay statements submitted by the veteran.  Yet, Dr. Oliver did 
not submit any documents, such as the veteran's medical 
records, which would substantiate the doctor's assertions.  
It is the opinion of the Board that Dr. Oliver's statement is 
of little probative value inasmuch as it is apparently based 
upon the doctor's recollection of events which occurred 
almost 40 years previously or upon the appellant's recitation 
of medical history.  See e.g. Owens v. Brown, 7 Vet. App. 429 
(1995) (Board not required to accept uncorroborated testimony 
of claimant as to dental treatment during service; Board not 
bound to accept physicians' opinions based on claimant's 
recitation of events).  See also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis); Swann v. Brown, 
5 Vet. App. 229 (1993) (holding that the BVA was not required 
to accept the medical opinions of two doctors who rendered 
diagnoses of post-traumatic stress disorder almost twenty 
years after claimant's separation from service and who relied 
on history as related by the appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 379, 386-87 (1995) 
(to demonstrate entitlement to service connection for hearing 
loss, there must be medical evidence indicating a nexus to 
service, and where the condition was noted during service, 
continued symptomatology can aid in establishing service 
connection)."  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).

However, even assuming arguendo that the veteran sought 
treatment for psychiatric symptoms shortly after his release 
from service, the record is not sufficient to establish that 
such symptoms were indicative of a psychosis within a year of 
separation from service to support presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309 (2001).  In 
addition, with regard to a claim on a direct basis, even 
assuming a history of psychiatric treatment dating back to 
1956, the first documentation of psychiatric treatment 
available to the Board comes in written form approximately 
thirty-four years after his separation from service.  This 
lengthy period without treatment weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

With respect to the other lay statements of record, the Board 
has considered the statements, along with the written 
testimony of the veteran.  Although the veteran's arguments 
and reported symptoms, along with lay statements, have been 
noted, the issue in this case ultimately rests upon 
interpretations of medical evidence and conclusions as to the 
veteran's diagnosis.  The veteran and lay persons, untrained 
in the fields of medicine and/or psychiatry, are not 
competent to offer such opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran is competent to establish that he has suffered 
from psychiatric symptoms.  King v. Brown, 5 Vet. App. 19, at 
21 (1993).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").  Nevertheless, 
the veteran, and his friends and family who have submitted 
lay statements, are not qualified as experts as far as making 
a determination as to the diagnosis of the disability, the 
actual onset of the condition, or whether the claimed 
symptoms were precursors to the psychiatric condition from 
which the veteran now suffers.  Consequently, their 
statements are insufficient to establish service connection 
for a psychiatric disability.

The Board finds that contemporaneous VA medical reports, 
along with the recent medical records, are more probative to 
the issue on appeal, because evidence contemporaneous with an 
event is generally more reliable than statements made much 
later recalling the details of the event.

The veteran has undergone numerous VA psychiatric 
examinations since submitting his claim in the early 1990's.  
None of the physicians etiologically linked any psychiatric 
condition with the veteran's military service.  None of the 
physicians insinuated that the veteran's present mental 
disability started in or was the result of his military 
service.  Moreover, the examination of October 1999 admitted 
that it was not possible to pinpoint a date when the veteran 
actually began manifesting symptoms suggesting a 
schizophrenia disorder.  The doctors instead suggested that 
early "diagnoses" of schizophrenia were incorrect and did 
not fulfill the diagnostic criteria necessary for a diagnosis 
of schizophrenia.

The Board concludes that the evidence in this case 
preponderates against the claim for service connection for an 
acquired psychiatric disability.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

